Title: To George Washington from Lieutenant Caleb Brewster, 27 August 1778
From: Brewster, Caleb
To: Washington, George


          
            Sir
            Norwalk [Conn.] August 27th 1778
          
          When I left Long Island this Morning Governor Tryon was at Millers place with about
            three hundred Troops and the Main body at Brookhaven
            about nine Miles to the Westward under the Command of Genl Delancey; The whole party
            consists of a thousand men. The Party under the Command of Tryon are within half a mile
            of the Sound, those under  the Command of Delancey a mile & a
            half; the Parties arrived there yesterday morning and Pitched their Tents. They have
            large Droves of Cattle with them and are Collecting on their March all that are fit to
            Kill; I was so near them that I Saw them Pitch their Camp & also saw the
            Cattle.
          The troops Stationed at Huntington & Loyds Neck have Some of them Marched to
            the westward, and the remainder are under Marching orders.
          The Fleet That lay at Huntington harbour, Come to Sail this morning and are Standing to
            the Westward, in all Six and Twenty or thirty Sail; The above is the Fleet that was
            ordered to Rhode Island, but hearing on the Island that some of the French Fleet were
            coming into the Sound they have put to the Westward.
          On the first of this Week Several Regiments Crossed from Newyork to Brookline Ferry,
            and Encamped.
          There is no Arrival of Admiral Byrons or the Cork Fleet at New york or any other
            Vessels whatever—Admiral Hows Fleet have arrived at the Hook to the Amount of Twenty
            Sail, three of which have got up to Town (to witt) The Isis of fifty Guns, The Renown of
            Sixty four, The Appollo Thirty Six. The Isis and Renown attacked two Seventy fours and
            are Much Shattered; The Appollo Lost all her Masts and is otherwise Much Damaged. They
            have taken Many of their Heavy Cannon on board at Newyork. The Transports lie in the
            road with their Sails Bent, are Wooding and Watering, and it is the opinion of all the
            Inhabitants of the Citty, that they will soon evacuate the Town. I am with all due
            respect your Excelencys most obedient and Humble Servt
          
            Caleb Brewster Lieut.
          
        